Citation Nr: 1753371	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  14-06 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), and if so, whether entitlement to service connection is warranted.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Marine Corps from March 1972 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2017 the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing was prepared and added to the record.

The Board notes that the AOJ reopened the Veteran's claim of entitlement to service connection for PTSD and denied it on the merits in the December 2013 rating decision.  Despite the determination reached by the AOJ, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Given the contentions by the Veteran, the claim has been expanded to include all acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2003 rating decision denied claims of entitlement to service connection for PTSD.  The Veteran submitted a timely appeal and a Statement of the Case was issued in December 2003, after which the Veteran timely perfected his appeal.  However in January 2005 the Veteran withdrew his appeal, and therefore the January 2003 rating decision became final.

2.  Evidence received since the January 2003 rating decision is new, relates to unestablished facts necessary to substantiate the claim for entitlement to service connection for an acquired psychiatric disorder, and raises the reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision that denied the Veteran's claim for entitlement to service connection for PTSD is final.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  Evidence submitted to reopen the claim of entitlement to service connection for PTSD is new and material, and the claim is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The AOJ denied the Veteran's claim of entitlement to service connection for PTSD in a January 2003 rating decision, finding that there was no evidence of a stressful experience during service that was credibly supported by the evidence.  As noted, the Veteran timely appealed the rating decision and a Statement of the Case was issued in December 2003, after which the Veteran perfected his appeal.  However, the Veteran withdrew his appeal in January 2005.  Therefore, the January 2003 rating decision is final.  See 38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

The evidence received since the January 2003 rating decision includes evidence that is both new and material to the claim and supports a new theory of entitlement.  See 38 C.F.R. § 3.156.  For example, the Veteran has submitted a stressor statement describing witnessing one service member shooting another in November 1973, and he has asserted that his mental disability claim should not be limited solely to PTSD, and should include generalized anxiety disorder and major depressive disorder.  This new evidence addresses a reason for the previous denial; that is, a possibility of an in-service stressor, and raises a reasonable possibility of substantiating the claim.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).   Moreover, the Veteran did report having anxiety and trouble sleeping during service and therefore there is a possibility of an in-service event for a mental health disability.  Accordingly, the claim is reopened.    


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and to that extent the appeal is granted.


REMAND

In July 2013 the Veteran underwent VA examination in connection with his claim for entitlement to service connection for PTSD.  At the time he was diagnosed with alcohol dependence and substance induced disorder.  The VA examiner essentially contended that the Veteran's mental health deficits, to include panic attacks, depression, and anxiety, stemmed from his substance abuse.  However, since the July 2013 VA examination the Veteran has become sober and no longer uses alcohol according to his May 2017 testimony.  A July 2017 treatment note indicated that he had stopped all alcohol use.  Nonetheless, his treatment notes indicate that since then he continues to carry diagnoses of generalized anxiety disorder, major depressive disorder, and PTSD, which suggests that these mental health symptoms have persisted despite substance abuse.  

The Board notes that the Veteran has previously claimed entitlement to service connection for PTSD and for a mental health condition.  The AOJ has attempted to verify the Veteran's PTSD stressor, but regardless there is evidence that the Veteran had complained of difficulty sleeping, depression or excessive worry, and nervous trouble during service, which suggests an in-service event for a mental health disability.  Given that the Veteran carries mental health diagnoses beyond PTSD the inquiry should be expanded to consider all present psychiatric disorders and whether they are related to active duty service.  Clemons, 23 Vet. App. 1.  

In light of the Veteran's sobriety since the last VA examination as well as the expanded inquiry to account for all present mental health disabilities, the Board finds that updated treatment notes should be obtained and that a supplemental VA examination should be ordered to determine whether the Veteran has a mental health disability related to active duty service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA undertakes to provide an examination it is obligated to ensure that the examination is adequate).  

As noted, the Veteran receives continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from May 2017 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  This is especially important in that updated treatment records might describe the Veteran's mental disabilities since gaining sobriety in 2017.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from May 2017 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  Once all records have been obtained, schedule the Veteran for a VA examination to determine the nature of any current psychiatric disorder, and to obtain an opinion as to whether such is possibly related to service.  The claim file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

Following review of the claims file and examination of the Veteran, the examiner should list all mental health disorders present during the course of the appeal.

If PTSD is diagnosed, the examiner should list all stressful events contributing to that diagnosis.  

For all diagnosed psychiatric disorders other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder arose during service or is otherwise related to service.  

A rationale for all opinions expressed should be provided. When addressing etiology, the examiner should consider the treatment notes indicating that the Veteran has recently gotten sober, and that he has continued mental health diagnoses.  The VA examiner should also consider the Veteran's report of frequent trouble sleeping, depression or excessive worry, and nervous trouble in his Report of Medical History completed a few months prior to his separation from service.

3.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


